Citation Nr: 1417400	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a cervical sprain. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of plantar fasciectomies of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2002 to August 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for cervical sprain and for residuals of plantar fasciectomies of both feet.  The Veteran has disagreed with the 10 percent evaluation that was assigned for each of these disabilities. 

The Board remanded these claims for additional development in August 2011.  During the course of development, the original claims file was lost, and the Veteran's current claims file was rebuilt.  The Board recognizes that under such circumstances, it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.








FINDING OF FACT

Throughout the period on appeal, the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine to 40 degrees, a combined range of motion of the cervical spine to 280 degrees, and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran was not found to have intervertebral disc syndrome (IVDS) of the cervical spine.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for an initial disability rating in excess of 10 percent for a cervical spine sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in an October 2006 letter sent to the Veteran.  

In addition, the rating issue on appeal stems from the Veteran's disagreement with an initial evaluation following the grant of service connection for a cervical strain.  Once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated.  Hence, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's claims file contains his military service records, as well as post-service VA medical records and statements from the Veteran's representative.  As noted above, the Veteran's original claims file was lost during the process of developing his claims.  Therefore, many of the original documents surrounding the Veteran's claim for an increased initial rating, i.e., the application, rating decision, notice of disagreement, statement of the case, and substantive appeal, are not currently of record.  However, the RO was able to retrieve service personnel records, VA treatment records, and VA examination reports relevant to the Veteran's initial rating claim.  The Veteran was also informed through letters sent to him in September 2012 that the RO was unable to locate his original claims file, and the file was being rebuilt.  The Veteran was given an opportunity to provide copies of any evidence he had previously submitted and to identify any VA or non-VA medical providers who treated him for his cervical spine and foot disabilities.  No response from the Veteran was received.  As such, under the circumstances of this case, the Board finds that no prejudice will result to the Veteran in proceeding to adjudicate his initial rating claim for a cervical spine disability.

The Veteran was afforded VA examinations in December 2006 and September 2011, the reports of which are in his claims file.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's increased rating claim for his cervical spine disability, as they are based on consideration of the Veteran's prior medical history, and described his medical conditions in sufficient detail to enable the Board to make a fully informed evaluation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim.

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. §§ 4.71a, Note 1.

The Veteran generally asserts that he is entitled to a higher evaluation for his service-connected cervical spine sprain.

In December 2006, the Veteran was afforded a VA examination for his cervical spine condition.  He had no evidence of muscle spasm or guarding in his cervical region and was capable of 50 degrees of flexion and 50 degrees of extension. The examiner found no palpable muscle spasm on either side of the midline of his posterior cervical region.  There was no suggestion of winging of either scapula.  The Veteran did have tenderness in the interscapular area and in the supraspinatus area of both shoulders and appeared to have a slight gibbus at the level of the D8 spinous process.  He had normal sensation in both upper extremities, along with
intact deep tendon motor reflexes and no suggestion of spasm or limitation of motion in either right or left shoulder.  The examiner diagnosed the Veteran with an acute recurrent cervical sprain.  X-rays of the cervical spine showed no evidence of acute fracture or dislocation.

In September 2011, the Veteran underwent a VA neck (cervical spine) examination.  The examiner noted the Veteran's 2005 diagnosis of neck sprain.  The Veteran denied any flare-ups that impact the function of the cervical spine.  Upon examination, the Veteran's forward flexion was to 40 degrees, extension was to 40 degrees, right and left lateral flexion were both to 30 degrees, and right and left lateral rotation were to 70 degrees.  The examiner noted there was no objective evidence of painful motion, and the Veteran was able to perform repetitive testing without any additional limitation in range of motion.  The examiner also noted no functional loss or functional impairment of the cervical spine.  

Additionally, upon examination, the examiner did not localized tenderness or pain to palpation for joints or soft tissue of the cervical spine.  The Veteran also did not have guarding or muscle spasm.  Sensory examination was found to be normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and he did not have intervertebral disc syndrome of the cervical spine.  Imaging studies were done of the cervical spine, but the examination report notes that arthritis (degenerative joint disease) was not documented.  The examiner found that the Veteran's cervical spine condition did not impact his ability to work.

The Board is aware of the Veteran's credible complaints of worsening symptoms made during the course of his appeal.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's cervical spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which cervical spine disabilities are evaluated.  Throughout the period on appeal, the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine to 40 degrees, a combined range of motion of the cervical spine to 280 degrees, and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran was not found to have intervertebral disc syndrome (IVDS) of the cervical spine.  In light of the above findings, a schedular rating in excess of 10 percent for the service-connected cervical spine disability is not warranted for the period on appeal.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the 10 percent disability rating for the entire period on appeal.  The evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting higher evaluations under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether extraschedular consideration is warranted based on the evidence of occupational impairment secondary to his cervical disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the severity and symptoms of the Veteran's cervical spine disability is contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds the evidence does not warrant an increase to the Veteran's 10 percent disability rating for his service-connected cervical spine disability for the period on appeal.  Thus, the benefit of the doubt doctrine is not for application.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for cervical sprain is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's increased rating claim for residuals of plantar fasciectomies of both feet.  

During a September 2011 VA DBQ foot examination, the examiner noted the Veteran's complaints of foot problems since service and January 2004 negative x-ray findings on both feet, and he also detailed the Veteran's intensive workout regimen that includes running five or six miles per day, marathon training, playing soccer and swimming.  In particular, the examiner noted that the Veteran recently injured his right foot while playing soccer but did not state the severity of the injury, when it occurred, or whether it impacted his service-connected disability.  

Further, the examiner checked "yes" to a question asking whether imaging studies of the feet were performed.  He then checked a box indicating there were no abnormal findings, and he checked another box labeled "both" under a description of findings labeled "degenerative or traumatic arthritis."  However, the examiner did not provide any further details to explain these apparently contradictory findings.  The examiner also checked "yes" to a question asking whether the Veteran's foot condition impacts his ability to work, but then included what appears to be a statement from the Veteran that stated, in part, "[o]n the job no problems with feet."

Lastly, the examiner noted in his report that the Veteran had scars on his feet, but did not provide enough information for the Board to rate his scars. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Once VA undertakes to provide an examination, it has a duty to ensure that the examination is adequate, or to explain why an adequate examination cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the deficiencies noted above, a new VA examination is necessary for the Board to properly adjudicate the Veteran's claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected residuals of bilateral plantar fasciectomies, including the scars on his feet.  The claims file, to include a complete copy of this remand, must be provided to the examiner and reviewed in conjunction with the examination. 

The examiner should measure any scars present on the Veteran's feet, stating the affected area(s) in terms of square inches, and assess its severity, including whether it is deep, superficial, unstable, or painful on examination.  Any functional loss caused by scarring should be set forth in detail.

The findings for each foot must be reported in detail, and the examiner should explain in detail the extent of the injury and whether the Veteran's service-connected disability equates to a slight, moderate, moderately severe or severe foot injury.  The examiner should state, to the extent possible, whether and to what extent any of the Veteran's foot symptoms are due to any intercurrent injuries.  He must also consider the Veteran's lay assertions as to the severity of his symptoms and determine the level of functional impairment caused by the foot disability.

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


